COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01076-CR
Style:                      Marcus Lee Jefferson
                            v The State of Texas
                  *
Date motion filed :         December 13, 2013
Type of motion:             Motion to Provide Legal Counsel
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

         X        Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          On September 3, 2013, Appellant’s counsel filed an Anders brief. On December 13, 2013, Appellant
          filed a motion requesting that this Court “grant a motion to provide legal counsel to file a response to
          previous counsel’s Anders brief.” Although Appellant has the right to file a pro se response to an Anders
          brief, Appellant is not entitled to have counsel appointed to file such a response. Accordingly, the motion
          is denied.


Judge's signature: /s/ Jane Bland
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: January 7, 2014




November 7, 2008 Revision